EXECUTION VERSION
THIRD AMENDMENT AND INCREMENTAL TERM LOAN AGREEMENT


This THIRD AMENDMENT AND INCREMENTAL TERM LOAN AGREEMENT, dated as of April 16,
2020 (this “Agreement”), is entered into by and among RAYONIER INC., a North
Carolina corporation (“Rayonier”), RAYONIER TRS HOLDINGS INC., a Delaware
corporation (“TRS”) and RAYONIER OPERATING COMPANY LLC, a Delaware limited
liability company (“ROC”; each of Rayonier, TRS and ROC being referred to herein
individually as a “Borrower”, and collectively as the “Borrowers”), the several
banks, financial institutions and other institutional lenders party hereto and
COBANK, ACB (“CoBank”), as administrative agent (in such capacity, the
“Administrative Agent”).
PRELIMINARY STATEMENTS:


(1)The Borrowers, the Lenders party thereto and the Administrative Agent entered
into that certain Credit Agreement, dated as of August 5, 2015 (as amended,
supplemented or otherwise modified, the “Credit Agreement”);
(2)The Borrowers have requested that (a) the Lenders and Voting Participants
agree to certain amendments to the Credit Agreement as further described below
and (b) certain Lenders provide Incremental Term Loan Advances with respect to
an Incremental Term Loan Facility (herein designated, and hereinafter referred
to, as the “2020 Incremental Term Loan Facility”) to ROC in an aggregate amount
equal to $250,000,000 pursuant to the terms of Section 2.25(b) of the Credit
Agreement; and
(3)The Administrative Agent and the Lenders, Voting Participants and Incremental
Term Loan Lenders party hereto are willing to agree to such amendments and, in
the case of the Incremental Term Loan Lenders, to establish the 2020 Incremental
Term Loan Facility and provide the Incremental Term Loan Advances thereunder, as
applicable, upon the terms and conditions set forth herein;
NOW, THEREFORE, in consideration of the premises and in order to induce the
parties hereto to enter into the transactions described herein and for other
good and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, each of the Administrative Agent, the Lenders, Voting Participants
and Incremental Term Loan Lenders party hereto and the Borrowers hereby
covenants and agrees as follows:
Section a.Definitions. All capitalized terms not otherwise defined herein shall
have the meanings attributed thereto in the Credit Agreement.
Section b.Amendments to Credit Agreement. Each of the Lenders and Voting
Participants party hereto and each of the Borrowers agrees that the Credit
Agreement is hereby amended as follows:
(i)The definition of “Guarantee Agreement” in Section 1.01 of the Credit
Agreement is hereby amended in its entirety to read as follows:
“Guarantee Agreement” means, collectively, (a) the Guarantee Agreement, dated as
of the Closing Date, among Rayonier, TRS and ROC, as guarantors, and CoBank, as
Administrative Agent, such agreement to be substantially in the form of Exhibit
C hereto, (b) the 2016 Guarantee Agreement, dated as of April 28, 2016, among
Rayonier and TRS as guarantors, and CoBank, as Administrative Agent, (c) the
2020 Guarantee Agreement,
        
CHAR1\1720393v5

--------------------------------------------------------------------------------



dated as of April 16, 2020 among Rayonier and TRS as guarantors, and CoBank, as
Administrative Agent and (d) any other guarantee agreement entered into in
connection with an Incremental Term Loan Facility.
(ii)Section 2.25(b)(iii) of the Credit Agreement is hereby amended in its
entirety to read as follows:
(iii) the proceeds of any Incremental Term Loan Advances shall be used as
specified in the applicable Incremental Term Loan Amendment;
Section c.Incremental Term Loans. This Section 3 is an Incremental Term Loan
Amendment as referred to in the Credit Agreement, and each Borrower and each of
the Incremental Term Loan Lenders with respect to the 2020 Incremental Term Loan
Facility (each a “2020 Incremental Term Loan Lender”) identified on the
signature pages hereto hereby agrees as follows:
(i)Pursuant to Section 2.25(b) of the Credit Agreement, there is hereby
established under the Credit Agreement a new Class of Incremental Term Loan
Commitments (each a “2020 Incremental Term Loan Commitment”) to make Incremental
Term Loan Advances to ROC (the “2020 Incremental Term Loan Advances”) under the
2020 Incremental Term Loan Facility to be made by the 2020 Incremental Term Loan
Lenders. The amount of the 2020 Incremental Term Loan Commitment of each 2020
Incremental Term Loan Lender is set forth opposite such 2020 Incremental Term
Loan Lender’s name on Schedule I hereto. Subject to the terms and conditions set
forth in Section 4 below, and in Section 2.25(b) of the Credit Agreement, each
2020 Incremental Term Loan Lender party hereto severally agrees to make an
Incremental Term Loan Advance with respect to the 2020 Incremental Term Loan
Facility to ROC in Dollars in one advance on the 2020 Increased Amount Date
referred to below in the amount of such Lender’s 2020 Incremental Term Loan
Commitment. The aggregate amount of the 2020 Incremental Term Loan Commitments
is Two Hundred Fifty Million DOLLARS ($250,000,000) as of the 2020 Increased
Amount Date.
(ii)To request the Borrowing of 2020 Incremental Term Loan Advances under this
Section 3, ROC shall submit a Notice of Borrowing to the Administrative Agent
not later than (x) 12:00 Noon (New York City time) on the third Business Day
prior to the 2020 Increased Amount Date in the case of a Borrowing to be
comprised of Eurodollar Rate Advances or (y) 12:00 Noon (New York City time) on
the 2020 Increased Amount Date in the case of a Borrowing to be comprised of
Alternate Base Rate Advances, subject to the same requirements of a Notice of
Borrowing for Revolving Credit Advances and Term Loan Advances as provided in
Section 2.02 of the Credit Agreement; provided that, in the case of the initial
Advance of the 2020 Incremental Term Loan Advances to be made on the 2020
Increased Amount Date, the Interest Period with respect to such Advance shall be
such period as is acceptable to the Administrative Agent in its sole discretion.
(iii)The closing date for the 2020 Incremental Term Loan Facility is April 16,
2020 (the “2020 Increased Amount Date”).
(iv)The Maturity Date for the 2020 Incremental Term Loan Advances is April 16,
2025.
2
CHAR1\1720393v5

--------------------------------------------------------------------------------



(v)The proceeds of the 2020 Incremental Term Loan Advances shall be used for
general corporate purposes, including, if applicable, to finance the Pope
Acquisition and refinance existing Debt (including, in each case, fees and
expenses in connection therewith).
(vi)The 2020 Incremental Term Loan Advances shall constitute obligations of ROC
and shall be guaranteed with all Term Loan Advances on a pari passu basis.
(vii)Each of the 2020 Incremental Term Loan Lenders party hereto and ROC hereby
agrees that (x) the 2020 Incremental Term Loan Advances shall not be subject to
scheduled amortization and (y) the Applicable Margins for the 2020 Incremental
Term Loan Advances shall be equal to the applicable percentage set forth below
corresponding to the Leverage Ratio then in effect as set forth below.

PricingLevelLeverage RatioApplicable Margin for Eurodollar Rate
AdvancesApplicable Margin for Alternate Base Rate AdvancesLevel I≤
25%1.725%0.725%Level II> 25% but≤ 52.5%1.850%0.850%Level III> 52.5% but≤
60%2.100%1.100%Level IV> 60%2.350%1.350%

1.
1.For purposes of determining the Applicable Margin with respect to the 2020
Incremental Term Loan Advances:
(i)The Applicable Margin shall be set at Level II until receipt of the
Compliance Certificate for the measurement period ending June 30, 2020 (unless
any prior financial statements demonstrate that a higher Pricing Level should
have been applicable during such period, in which case such higher Pricing Level
shall be deemed to be applicable during such period).
(ii)The Applicable Margin shall be recomputed as of the end of each fiscal
quarter ending on and after the measurement period ending on June 30, 2020 based
on the Leverage Ratio as of such quarter end. Any increase or decrease in the
Applicable Margin computed as of a quarter end shall be effective no later than
five (5) Business Days following the date on which the certificate evidencing
such computation is due to be delivered under 5.01(k)(iii) of the Credit
Agreement. If a certificate is not delivered when due in accordance with such
Section 5.01(k)(iii) of the Credit Agreement then the rates in Level IV shall
apply as of the first Business Day after the date on which such certificate was
required to have been delivered and shall remain in effect until the date on
which such certificate is delivered.
3
CHAR1\1720393v5

--------------------------------------------------------------------------------



(iii)If, as a result of any restatement of or other adjustment to the financial
statements of Rayonier or for any other reason, Rayonier or the Lenders
determine that (i) the Leverage Ratio as calculated by Rayonier as of any
applicable date was inaccurate and (ii) a proper calculation of the Leverage
Ratio would have resulted in higher pricing for such period, the Borrowers shall
immediately and retroactively be obligated to pay to the Administrative Agent
for the account of the applicable Lenders, promptly on demand by the
Administrative Agent (or, after the occurrence of an actual or deemed entry of
an order for relief with respect to any Borrower under the Bankruptcy Code of
the United States, automatically and without further action by the
Administrative Agent or any Lender), an amount equal to the excess of the amount
of interest and fees that should have been paid for such period over the amount
of interest and fees actually paid for such period. This paragraph shall not
limit the rights of the Administrative Agent or any Lender, as the case may be,
under Section 2.3 or Section 2.23 of the Credit Agreement.
1.Scheduled Interest. (i) ROC shall pay interest on the unpaid principal amount
of each 2020 Incremental Term Loan Advance until such principal amount shall be
paid in full, at the following rates per annum:
(A) During such periods as a 2020 Incremental Term Loan Advance is an Alternate
Base Advance, a rate per annum equal at all times to the sum of (y) the
Alternate Base Rate in effect from time to time plus (z) the Applicable Margin
for 2020 Incremental Loan Advances that are Alternate Base Rate Advances in
effect from time to time, payable in arrears quarterly on the first Business Day
of each April, July, October and January, during such periods.
(B) During such periods as a 2020 Incremental Term Loan Advance is a Eurodollar
Rate Advance, a rate per annum equal at all times during each Interest Period
for such Advance to the sum of (y) the Eurodollar Rate for such Interest Period
for such Advance plus (z) the Applicable Margin for 2020 Incremental Term Loan
Advances that are Eurodollar Rate Advances in effect from time to time, payable
in arrears on the last day of such Interest Period and, if such Interest Period
has a duration of more than three months, on each day that occurs during such
Interest Period every three months from the first day of such Interest Period
and on the date such Advance shall be Converted or paid in full.


(ii) Default Interest. At any time during which ROC shall fail (x) to pay any
principal of any 2020 Incremental Term Loan Advance or any interest on any 2020
Incremental Term Loan Advance when the same becomes due and payable, or (y) to
perform or observe any term, covenant or agreement contained in Section 5.04 of
the Credit Agreement, the Administrative Agent may, and upon the request of the
Required Lenders shall, require the Borrowers to pay interest (“Default
Interest”) on (A) the unpaid principal amount of each 2020 Incremental Term Loan
Advance owing to each Lender by ROC, payable in arrears on the dates referred to
in clauses (i)(A) and (i)(B) above, at a rate per annum equal at all times to 2%
per annum above the rate per annum required to be paid on such 2020 Incremental
Term Loan Advance pursuant to clauses (i)(A) and (i)(B) above, and (B) to the
fullest extent permitted by law, the amount of any interest, fee or other amount
payable hereunder that is not paid when due, from the date such amount shall be
due until such amount shall be paid in full, payable in arrears on the date such
4
CHAR1\1720393v5

--------------------------------------------------------------------------------



amount shall be paid in full and on demand, at a rate per annum equal at all
times to 2% per annum above the rate per annum required to be paid on Advances
that are Alternate Base Rate Advances pursuant to Section 2.07(a)(i)(A) of the
Credit Agreement, provided, however, that following acceleration of the Advances
pursuant to Section 6.01 of the Credit Agreement, Default Interest shall accrue
and be payable hereunder whether or not previously required by the
Administrative Agent.


(iii) Cost of Funds True-up. On the date that is two and a half (2.5) years
after the 2020 Increased Amount Date (or if such date is not a Business Day, the
next succeeding Business Day) (the “Reset Date”), the Administrative Agent (i)
shall determine the difference (in basis points), if any, between the Reset Date
Cost of Funds (as defined below) as of such Reset Date and the 2020 Increased
Amount Date Cost of Funds (as defined below) and (ii) thereafter shall promptly
notify the Lenders and Rayonier of such difference by delivering a certificate
in substantially the form of Exhibit G to the Credit Agreement (or in such other
form as is mutually acceptable to the Administrative Agent and Rayonier). With
respect only to the calculation of interest on 2020 Incremental Term Loan
Advances, the Eurodollar Rate (as otherwise determined in accordance with the
definition thereof, and giving effect, for all purposes of this Section
3(h)(iii), to any Benchmark Replacement and any Benchmark Replacement Conforming
Changes) for any Interest Period shall be increased or decreased, as applicable,
by the amount of such difference (in a like amount of basis points), which
increase or decrease shall commence from and as of such Reset Date and shall
remain in effect until the Maturity Date for the 2020 Incremental Term Loan
Advances; provided that, for the avoidance of doubt, in no event shall any
decrease in the Eurodollar Rate pursuant to the terms hereof result in an
Applicable Margin of less than 1.725% with respect to 2020 Incremental Term Loan
Advances. Notwithstanding anything to the contrary herein or in any other Loan
Document, such Eurodollar Rate increase or decrease shall be automatic and shall
not require an amendment to this Agreement or the consent of any Lender. As used
in this Section 3(h)(iii):


“2020 Increased Amount Date Cost of Funds” means, as of the 2020 Increased
Amount Date, 42.5 basis points, which is the amount by which (x) the Floating
Note Rate exceeds the (y) the Eurodollar Rate for an Interest Period of one
month, in each case determined as of the date that is two (2) Business Days
prior to the 2020 Increased Amount Date.


“Floating Note Rate” means, as of any date of determination, the estimated
funding cost (not the actual sale price), including standard underwriting fees,
for new two and half-year debt securities issued by the Farm Credit Funding
Corporation into the primary market based on market observations on such date
indicated at approximately 9:30 a.m., Eastern time; it being understood that
such indications represent the Farm Credit Funding Corporation’s best estimate
of the cost of new debt issuances based on a combination of daily surveys of
selected farm credit selling group members (participating bond dealers) and
ongoing monitoring of the fixed income markets for actual, recent, primary
market issuance by other government-sponsored institutions of similar bonds and
notes and pricing within related derivative markets, particularly the interest
rate swap market. Historical information on such funding costs is available, for
the prior week, on the Farm Credit Funding Corporation’s website (http://
5
CHAR1\1720393v5

--------------------------------------------------------------------------------



www.farmcreditfunding.com/ffcb_live/fundingCostIndex.html) under the “Output”
tab of the most recent spreadsheet.


“Reset Date Cost of Funds” means, as of the Reset Date, the amount (in basis
points and which amount shall be set forth as a negative number if the amount in
the following clause (x) is less than the amount in the following clause (y)),
if any, by which (x) the Floating Note Rate differs from (y) the Eurodollar Rate
(giving effect to any Benchmark Replacement and any Benchmark Replacement
Conforming Changes) for an Interest Period of one month, in each case determined
as of the date that is two (2) Business Days prior to the Reset Date.


By way of example, assuming the 2020 Increased Amount Date Cost of Funds is 15
basis points, (A) if the Reset Date Cost of Funds as of the Reset Date is 35
basis points, then the Eurodollar Rate for any Interest Period (with respect
only to the calculation of interest on 2020 Incremental Term Loan Advances)
shall be increased by 20 basis points commencing from and as of the Reset Date,
and (B) if the Reset Date Cost of Funds as of the Reset Date is -5 basis points
(i.e., the Floating Note Rate is 5 basis points less than the Eurodollar Rate
for an Interest Period of one month, in each case as of the Reset Date), then
the Eurodollar Rate for any Interest Period (with respect only to the
calculation of interest on 2020 Incremental Term Loan Advances) shall be
decreased by 20 basis points commencing from and as of the Reset Date.


2.ROC agrees that upon notice by any 2020 Incremental Term Loan Lender to ROC
(with a copy of such notice to the Administrative Agent) to the effect that a
Note is required or appropriate in order for such 2020 Incremental Term Loan
Lender to evidence (whether for purposes of pledge, enforcement or otherwise)
the 2020 Incremental Term Loan Advances owing to, or to be made by, such 2020
Incremental Term Loan Lender, ROC shall promptly execute and deliver to such
2020 Incremental Term Loan Lender, a 2020 Incremental Term Loan Note in the form
of Exhibit A attached hereto, payable to the order of such 2020 Incremental Term
Loan Lender in a principal amount up to the 2020 Incremental Term Loan
Commitment of such 2020 Incremental Term Loan Lender.
3.Each 2020 Incremental Term Loan Lender party hereto agrees not to assign its
2020 Incremental Term Loan Commitment hereunder without the consent of ROC (such
consent not to be unreasonably withheld or delayed and provided that the
Borrower shall be deemed to have consented to any such assignment unless it
shall object thereto by written notice to the Agent within five (5) Business
Days after having received notice thereof) unless (a) an Event of Default has
occurred and is continuing at the time of such assignment or (b) such assignment
is to a Lender, an Affiliate of a Lender or an Approved Fund. 
Section a.Conditions of Effectiveness. This Agreement shall become effective on
the 2020 Increased Amount Date upon the satisfaction of the conditions precedent
set forth in this Section 4:
4.The Administrative Agent (or its counsel) shall have received from each
Borrower and from each other party hereto (including the Administrative Agent,
the 2020 Incremental Term Loan Lenders and such other Lenders and Voting
Participants constituting the Required Lenders) an executed signature page
counterpart of this Agreement.
6
CHAR1\1720393v5

--------------------------------------------------------------------------------



5.The Administrative Agent shall have received an officer’s certificate from
each Borrower including (i) the authorization of the execution, delivery and
performance by such Borrower of this Agreement and, in the case of ROC, the
borrowing of the 2020 Incremental Term Loan Advances, (ii) a certification that,
after giving effect to the funding of the 2020 Incremental Term Loan Facility
(including, for purposes of such calculation, the aggregate amount of all
Accordion Increases obtained on or prior to the date hereof, assuming that each
such aggregate Accordion Increase has been fully drawn) on a pro forma basis,
Rayonier shall have a Leverage Ratio not greater than 52.5%, (iii) before and
after giving effect to the 2020 Incremental Term Loan Advances, each of the
representations and warranties in Article IV of the Credit Agreement shall be
true and correct in all material respects (or if qualified by materiality or
material adverse effect, in all respects) as of the 2020 Increased Amount Date,
or if such representation speaks of an earlier date, as of such earlier date,
(iv) no default or event of default under the Credit Agreement shall have
occurred and be continuing or would result from the borrowing of the 2020
Incremental Term Loan Advances and (v) a certification that, after giving effect
to the funding of the 2020 Incremental Term Loan Facility on a pro forma basis,
Rayonier shall be in compliance with the covenants set forth in Section 5.04 of
the Credit Agreement (calculated on a pro forma basis, as of the 2020 Increased
Amount Date, but based upon the financial statements delivered pursuant to
Section 5.01(k) of the Credit Agreement for the fiscal year ended December 31,
2019).
6.The Administrative Agent shall have received a duly executed copy of a
guarantee agreement with respect to the 2020 Incremental Term Loan Facility in
the form attached hereto as Exhibit B.
7.Each 2020 Incremental Term Loan Lender requesting a 2020 Incremental Term Loan
Note shall have received a copy of such 2020 Incremental Term Loan Note duly
executed by ROC.
8.The Administrative Agent shall have received the fees to be received on the
2020 Increased Amount Date separately agreed to between the Administrative Agent
and Rayonier and shall have received, to the extent invoiced in reasonable
detail at least one (1) Business Day prior to the 2020 Increased Amount Date,
reimbursement or payment of all reasonable out of pocket expenses (including
reasonable fees, charges and disbursements of Moore & Van Allen PLLC) required
to be reimbursed or paid by the Borrowers pursuant to Section 8.04 of the Credit
Agreement in connection with the preparation, negotiation, execution and
delivery of this Agreement.
Section b.Confirmation of Representations and Warranties. Each Borrower hereby
represents and warrants, on and as of the date hereof, that (i) the execution,
delivery and performance by such Borrower of this Agreement and the transactions
contemplated hereby have been duly authorized by all corporate, stockholder,
partnership or limited liability company action required to be obtained by such
Borrower, and (ii) this Agreement has been duly executed and delivered by such
Borrower and constitutes a legal, valid and binding obligation of such Borrower
enforceable against such Borrower in accordance with its terms, subject to (1)
the effects of bankruptcy, insolvency, moratorium, reorganization, fraudulent
conveyance or other similar laws affecting creditors’ rights generally, (2)
general principles of equity (regardless of whether such enforceability is
considered in a proceeding in equity or at law), and (3) implied covenants of
good faith and fair dealing.
7
CHAR1\1720393v5

--------------------------------------------------------------------------------



Section c.Consent and Ratification of Guarantee. Each of the Borrowers hereby
consents to the provisions of this Agreement in its capacity as a Guarantor, and
ratifies the provisions of the Guarantee Agreement.
Section d.Execution in Counterparts. This Agreement may be executed in
counterparts (and by different parties hereto in separate counterparts), each of
which shall constitute an original, but all of which when taken together shall
constitute a single contract. Delivery of an executed counterpart of a signature
page to this Agreement by facsimile or in electronic format (i.e., “pdf” or
“tif”) shall be effective as delivery of a manually executed counterpart of this
Agreement.
Section e.Governing Law. This Agreement and any claims, controversy, dispute or
cause of action (whether in contract or tort or otherwise) based upon, arising
out of or relating to this Agreement and the transactions contemplated hereby
shall be governed by, and construed in accordance with, the laws of the State of
New York.
Section f.WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO
THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL
BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR
RELATING TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY (WHETHER
BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO (A) CERTIFIES
THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED,
EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PERSON WOULD NOT, IN THE EVENT OF
LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER, AND (B) ACKNOWLEDGES THAT IT
AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY,
AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.
Section g.Jurisdiction; Consent to Service of Process.
9.Each Borrower irrevocably and unconditionally agrees that it will not commence
any action, litigation or proceeding of any kind or description, whether in law
or equity, whether in contract or in tort or otherwise, against the
Administrative Agent, any Lender or any Related Party of the foregoing in any
way relating to this Agreement or the transactions relating hereto, in any forum
other than the courts of the State of New York sitting in the Borough of
Manhattan, and of the United States District Court of the Southern District of
New York, and any appellate court from any thereof, and each of the parties
hereto irrevocably and unconditionally submits to the jurisdiction of such
courts and agrees that all claims in respect of any such action, litigation or
proceeding may be heard and determined in such New York State court or, to the
fullest extent permitted by applicable law, in such federal court. Each of the
parties hereto agrees that a final judgment in any such action, litigation or
proceeding shall be conclusive and may be enforced in other jurisdictions by
suit on the judgment or in any other manner provided by law. Nothing in this
Agreement shall affect any right that the Administrative Agent or any Lender may
otherwise have to bring any action or proceeding relating to this Agreement
against any Borrower or any other Loan Party or its properties in the courts of
any jurisdiction.
10.Each Borrower irrevocably and unconditionally waives, to the fullest extent
permitted by applicable law, any objection that it may now or hereafter have to
the laying of venue of any action or proceeding arising out of or relating to
this Agreement in any court
8
CHAR1\1720393v5

--------------------------------------------------------------------------------



referred to in paragraph (a) of this Section 10. Each of the parties hereto
hereby irrevocably waives, to the fullest extent permitted by applicable law,
the defense of an inconvenient forum to the maintenance of such action or
proceeding in any such court.
[Remainder of Page Intentionally Left Blank]


9
CHAR1\1720393v5


--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
written above.
RAYONIER INC.






By   Name:  Title:




RAYONIER OPERATING COMPANY LLC






By   Name:  Title:




RAYONIER TRS HOLDINGS INC.






By   Name:  Title:






RAYONIER INC.
THIRD AMENDMENT AND INCREMENTAL TERM LOAN AGREEMENT



--------------------------------------------------------------------------------



COBANK, ACB, as Administrative Agent




By   Name:  Title:


COBANK, FCB, as Lender




By   Name:  Title:




RAYONIER INC.
THIRD AMENDMENT AND INCREMENTAL TERM LOAN AGREEMENT



--------------------------------------------------------------------------------



[______________], as a [Lender][2020 Incremental Term Loan Lender][Voting
Participant]






By   Name:  Title:


RAYONIER INC.
THIRD AMENDMENT AND INCREMENTAL TERM LOAN AGREEMENT




--------------------------------------------------------------------------------



SCHEDULE I


2020 Incremental Term Loan COMMITMENT AMOUNTS





2020 Incremental Term Loan Lender
2020 Incremental Term Loan
Commitment
American AgCredit, PCA$10,000,000.00Farm Credit of Florida,
ACA$212,500,000.00Farm Credit Services of America,
PCA$27,500,000.00TOTAL$250,000,000.00



*Farm Credit of Florida, ACA is assigning $208,000,000.00 of its 2020
Incremental Term Loan Commitment to CoBank, FCB on the 2020 Increased Amount
Date.




CHAR1\1720393v5


--------------------------------------------------------------------------------



EXHIBIT A


FORM OF
2020 INCREMENTAL TERM LOAN NOTE
               Dated:    , 2020
FOR VALUE RECEIVED, the undersigned, Rayonier Operating Company LLC, a Delaware
limited liability company (the “Borrower”), HEREBY PROMISES TO PAY to the order
of __________ (the “Lender”) for the account of its Applicable Lending Office
(as defined in the Credit Agreement) on the Maturity Date (as defined in the
Incremental Term Loan Agreement referred to below) the principal amount of each
2020 Incremental Term Loan Advance from time to time made by the Lender to the
Borrower pursuant to (a) the Credit Agreement, dated as of August 5, 2015, among
Rayonier Inc., Rayonier TRS Holdings, Inc. and Rayonier Operating Company LLC,
as borrowers, the lenders parties thereto and CoBank, ACB, as Issuing Bank,
Swing Line Lender and Administrative Agent for the Lender and such other lenders
(as amended or modified from time to time, the “Credit Agreement”) and (b) the
Third Amendment and Incremental Term Loan Agreement, dated as of April 16, 2020,
(the “Incremental Term Loan Agreement”; capitalized terms used herein and not
defined herein shall have the meanings given to such terms in the Credit
Agreement or Incremental Term Loan Agreement, as applicable), among Rayonier
Inc., Rayonier TRS Holdings Inc. and Rayonier Operating Company LLC, as
borrowers, the Lender and certain other lenders party thereto and CoBank, ACB as
Administrative Agent.
The Borrower promises to pay interest on the unpaid principal amount of each
2020 Incremental Term Loan Advance from the date of such 2020 Incremental Term
Loan Advance until such principal amount is paid in full, at such interest
rates, and payable at such times, as are specified in the Credit Agreement and
the Incremental Term Loan Agreement, as applicable.
Both principal and interest are payable in lawful money of the United States of
America to CoBank, as Administrative Agent, at the Administrative Agent’s
Account, in same day funds. Each 2020 Incremental Term Loan Advance made by the
Lender to the Borrower pursuant to the Credit Agreement or the Incremental Term
Loan Agreement, as applicable, and all payments made on account of principal
thereof, shall be recorded by the Lender and, prior to any transfer hereof, may
be endorsed on the grid attached hereto which is part of this 2020 Incremental
Term Loan Note.
This 2020 Incremental Term Loan Note is one of the Notes referred to in, and is
entitled to the benefits of, the Credit Agreement and the Incremental Term Loan
Agreement. The Credit Agreement and the Incremental Term Loan Agreement, among
other things, (i) provide for the making of 2020 Incremental Term Loan Advances
by the Lender to the Borrower from time to time, the indebtedness of the
Borrower resulting from each such 2020 Incremental Term Loan Advance being
evidenced by this Term Loan Note and (ii) contain provisions for acceleration of
the maturity hereof upon the happening of certain stated events and also for
CHAR1\1720393v5

--------------------------------------------------------------------------------



prepayments on account of principal hereof prior to the maturity hereof upon the
terms and conditions therein specified.


CHAR1\1720393v5


--------------------------------------------------------------------------------



The Borrower hereby waives presentment, demand, protest and notice of any kind.
No failure to exercise, and no delay in exercising, any rights hereunder on the
part of the holder hereof shall operate as a waiver of such rights.
This 2020 Incremental Term Loan Note shall be governed by, and construed in
accordance with, the laws of the State of New York.
RAYONIER OPERATING COMPANY LLC
By       
Name:
Title:
CHAR1\1720393v5


--------------------------------------------------------------------------------



ADVANCES AND PAYMENTS OF PRINCIPAL

DateAmount of 2020 Incremental Term Loan AdvanceAmount of Principal Paid or
PrepaidUnpaid Principal BalanceNotation Made By







CHAR1\1720393v5


--------------------------------------------------------------------------------



EXHIBIT B


2020 GUARANTEE AGREEMENT


2020 GUARANTEE AGREEMENT dated as of April 16, 2020 (this “Agreement”), among
(a) RAYONIER INC., a North Carolina corporation (“Rayonier”), (b) RAYONIER TRS
HOLDINGS INC., a Delaware corporation (“TRS”) and (c) COBANK, ACB, as
administrative agent (the “Administrative Agent”) for the Guaranteed Parties (as
defined below).
Reference is made to (a) the Credit Agreement dated as of August 5, 2015 (as
amended, supplemented or otherwise modified, the “Credit Agreement”), among
Rayonier, TRS and RAYONIER OPERATING COMPANY LLC, a Delaware limited liability
company (“ROC”), as borrowers, the lenders from time to time party thereto (the
“Lenders”) and CoBank, ACB, as Issuing Bank (the “Issuing Bank”), as Swing Line
Lender (the “Swing Line Lender”) and as Administrative Agent and (b) the Third
Amendment and Incremental Term Loan Agreement dated as of April 16, 2020 (the
“Incremental Term Loan Agreement”), among Rayonier, TRS and ROC, as borrowers,
the Lenders party thereto, the 2020 Incremental Term Loan Lenders from time to
time party thereto (as defined in the Incremental Term Loan Agreement) and
CoBank, ACB as Administrative Agent.
Capitalized terms used and not defined herein have the meanings assigned to them
in the Credit Agreement or the Incremental Term Loan Agreement, as applicable.
It is a condition precedent to the effectiveness of the Incremental Term Loan
Agreement that the Guarantors (as defined below) execute and deliver this
Agreement.
Each of the Guarantors is a Borrower under (and as defined in) the Credit
Agreement and acknowledges that it will derive substantial benefit from the
making of the 2020 Incremental Term Loan Advances by the 2020 Incremental Term
Loan Lenders.
Accordingly, the parties hereto agree as follows:
1. Certain Defined Terms. In addition to words and terms defined elsewhere in
this Agreement, the following words and terms shall have the following meanings,
respectively, unless the context hereof clearly requires otherwise:
“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute.
“Excluded Hedge Obligation” means, with respect to any Guarantor, any Hedge
Obligation if, and to the extent that, all or a portion of the Guarantee of such
Guarantor of such Hedge Obligation (or any Guarantee thereof) is or becomes
illegal under the Commodity Exchange Act or any rule, regulation or order of the
Commodity Futures Trading Commission (or the application or official
interpretation of any thereof) by virtue of such Guarantor’s failure for any
reason not to constitute an “eligible contract participant” as defined in the
Commodity
CHAR1\1720393v5

--------------------------------------------------------------------------------



Exchange Act (determined after giving effect to Section 21 and any other
“keepwell, support or other agreements” for the benefit of such Guarantor) at
the time the Guarantee of, or the grant of such security interest by, such
Guarantor becomes effective with respect to such related Hedge Obligation. If a
Hedge Obligation arises under a master agreement governing more than one swap,
such exclusion shall apply only to the portion of such Hedge Obligation that is
attributable to swaps for which such Guarantee or grant of security interest is
or becomes illegal.
“Hedge Obligation” means, with respect to any Guarantor, any obligation to pay
or perform under any agreement, contract or transaction that constitutes a
“swap” within the meaning of section 1a(47) of the Commodity Exchange Act.
“Qualified ECP Guarantor” means, in respect of any Hedge Obligation, each
Guarantor that has total assets exceeding $10,000,000 at the time the relevant
Guarantee or grant of security interest becomes effective with respect to such
Hedge Obligation or such other Person as constitutes an “eligible contract
participant” under the Commodity Exchange Act or any regulations promulgated
thereunder and can cause another Person to qualify as an “eligible contract
participant” at such time by entering into a keepwell under Section
1a(18)(A)(v)(II) of the Commodity Exchange Act.
2. Guarantee. Each of Rayonier and TRS (collectively, the “Guarantors”)
unconditionally guarantees, jointly with each other Guarantor and severally, as
a primary obligor and not merely as a surety, (i) the due and punctual payment
by ROC of (x) the principal of and premium, if any, and interest (including
interest accruing during the pendency of any bankruptcy, insolvency,
receivership or other similar proceeding, regardless of whether allowed or
allowable in such proceeding) on the 2020 Incremental Term Loan Advances made to
ROC, when and as due, whether at maturity, by acceleration, upon one or more
dates set for prepayment or otherwise and (y) all other monetary obligations,
including fees, costs, expenses and indemnities, whether primary, secondary,
direct, contingent, fixed or otherwise (including monetary obligations incurred
during the pendency of any bankruptcy, insolvency, receivership or other similar
proceeding, regardless of whether allowed or allowable in such proceeding), of
ROC to the Administrative Agent and each Lender under the 2020 Incremental Term
Loan Facility established under the Incremental Term Loan Agreement and the
other Loan Documents (collectively, the “Guaranteed Parties”), whether such
amounts shall have accrued prior to, on or after the 2020 Increased Amount Date
and (ii) the due and punctual payment and performance of all covenants,
agreements, obligations and liabilities of ROC, monetary or otherwise, under or
pursuant to the 2020 Incremental Term Loan Facility established under the Credit
Agreement and the other Loan Documents (all the monetary and other obligations
referred to in the preceding clauses (i) and (ii) being collectively called the
“Obligations”). For the avoidance of doubt, the Obligations shall not include
any Excluded Hedge Obligation.
Anything contained in this Agreement to the contrary notwithstanding, the
obligations of TRS hereunder shall be limited to a maximum aggregate amount
equal to the greatest amount that would not render such obligations subject to
avoidance as a fraudulent transfer or conveyance under Section 548 of Title 11
of the United States Code or any provisions of applicable law (collectively, the
“Fraudulent Transfer Laws”), in each case after giving effect to
CHAR1\1720393v5

--------------------------------------------------------------------------------



all other liabilities of TRS contingent or otherwise, that are relevant under
the Fraudulent Transfer Laws and after giving effect as assets to the value (as
determined under the applicable provisions of the Fraudulent Transfer Laws) of
any rights to subrogation, contribution, reimbursement, indemnity or similar
rights of TRS pursuant to (i) applicable law, or (ii) any agreement providing
for an equitable allocation among TRS and other Affiliates of Rayonier of
obligations arising under Guarantees by such parties.
Each Guarantor further agrees that the Obligations may be extended or renewed,
in whole or in part, without notice to or further assent from it, and that it
will remain bound upon its guarantee notwithstanding any extension or renewal of
any Obligation.
3.  Obligations Not Waived. To the fullest extent permitted by applicable law,
each Guarantor waives presentment to, demand of payment from and protest to ROC
and any other guarantor of any of the Obligations, and also waives notice of
acceptance of its guarantee and notice of protest for nonpayment. To the fullest
extent permitted by applicable law, the obligations of each Guarantor hereunder
shall not be affected by, and each Guarantor hereby waives any defense arising
by reason of, (i) the failure of the Administrative Agent or any other
Guaranteed Party to assert any claim or demand or to enforce or exercise any
right or remedy against ROC or any other guarantor under the provisions of the
Credit Agreement, the Incremental Term Loan Agreement, any other Loan Document
or otherwise, (ii) any rescission, waiver, amendment or modification of, or any
release from any of the terms or provisions of this Agreement, any other Loan
Document, any Guarantee or any other agreement, including with respect to any
other Guarantor under this Agreement, or (iii) the failure to take or perfect
any security interest in, or the release of, any collateral security held by or
on behalf of any Guaranteed Party.
4.  Guarantee of Payment. Each Guarantor further agrees that its guarantee
constitutes a guarantee of payment when due and not of collection, and waives
any right to require that any resort be had by the Administrative Agent or any
other Guaranteed Party to any collateral security held for payment of the
Obligations or any balance of any deposit or other account or credit on the
books of the Administrative Agent or any other Guaranteed Party in favor of ROC
or any other person.
5.  No Discharge or Diminishment of Guarantee. The obligations of each Guarantor
hereunder shall not be subject to any reduction, limitation, impairment or
termination for any reason (other than the indefeasible payment in full in cash
of ROC’s Obligations except contingent indemnification and reimbursement
obligations, which pursuant to Section 8.04(f) of the Credit Agreement shall
survive the termination of the Loan Documents and the payment in full of all
obligations referred to in such Section 8.04(f)), including any claim of waiver,
release, surrender, alteration or compromise of any of ROC’s Obligations, and
shall not be subject to any defense or setoff, counterclaim, recoupment or
termination whatsoever by reason of the invalidity, illegality or
unenforceability of such Obligations, any law or regulation of any jurisdiction
or any other event affecting any term of an Obligation or any other circumstance
that might constitute a defense of ROC or any Guarantor. Without limiting the
generality of the foregoing, the obligations of each Guarantor hereunder shall
not be discharged or impaired or
CHAR1\1720393v5

--------------------------------------------------------------------------------



otherwise affected by the failure of the Administrative Agent or any other
Guaranteed Party to assert any claim or demand or to enforce any remedy under
the Credit Agreement, the Incremental Term Loan Agreement, any other Loan
Document or any other agreement, by any waiver or modification of any provision
of any thereof, by any default, failure or delay, willful or otherwise, in the
performance of ROC’s Obligations, or by any other act or omission that may or
might in any manner or to any extent vary the risk of any Guarantor or that
would otherwise operate as a discharge of each Guarantor as a matter of law or
equity (other than the indefeasible payment in full in cash of all of ROC’s
Obligations), and each Guarantor hereby waives any defense arising by reason of
any of the foregoing actions.
6. Defenses of Borrower Waived. To the fullest extent permitted by applicable
law, each of the Guarantors waives any defense based on or arising out of any
defense of ROC or the unenforceability of ROC’s Obligations or any part thereof
from any cause or the cessation from any cause of the liability of ROC (other
than the final and indefeasible payment in full in cash of ROC’s Obligations
except contingent indemnification and reimbursement obligations, which pursuant
to Section 8.04(f) of the Credit Agreement shall survive the termination of the
Loan Documents and the payment in full of all obligations referred to in such
Section 8.04(f)). The Administrative Agent and the other Guaranteed Parties may,
at their election, foreclose on any collateral security held by one or more of
them by one or more judicial or nonjudicial sales, accept an assignment of any
such collateral security in lieu of foreclosure, compromise or adjust any part
of ROC’s Obligations, make any other accommodation with ROC or any other
guarantor or exercise any other right or remedy available to them against ROC or
any other guarantor, without affecting or impairing in any way the liability of
any Guarantor hereunder except to the extent ROC’s Obligations have been fully,
finally and indefeasibly paid in cash. Pursuant to applicable law, each of the
Guarantors waives any defense arising out of any such election even though such
election operates, pursuant to applicable law, to impair or to extinguish any
right of reimbursement or subrogation or other right or remedy of such Guarantor
against ROC, any other Guarantor or guarantor, as the case may be, or any
collateral security.
7. Agreement to Pay; Subordination. In furtherance of the foregoing and not in
limitation of any other right that the Administrative Agent or any other
Guaranteed Party has at law or in equity against any Guarantor by virtue hereof,
each Guarantor hereby agrees that, upon the failure of ROC to pay any of its
Obligations when and as the same shall become due, whether at maturity, by
acceleration, after notice of prepayment or otherwise, such Guarantor hereby
promises to and will forthwith pay, or cause to be paid, to the Administrative
Agent or such other Guaranteed Party as designated thereby in cash the amount of
such unpaid Obligations. Upon payment by any Guarantor of any sums to the
Administrative Agent or any Guaranteed Party as provided above, all rights of
such Guarantor against ROC arising as a result thereof by way of right of
subrogation, contribution, reimbursement, indemnity or otherwise shall in all
respects be subordinate and junior in right of payment to the prior indefeasible
payment in full in cash of all ROC’s Obligations. In addition, any indebtedness
of ROC now or hereafter held by any Guarantor is hereby subordinated in right of
payment to the prior payment in full of the Obligations during the existence of
an Event of Default. If any amount shall erroneously be paid to any Guarantor on
account of (i) such subrogation, contribution, reimbursement, indemnity or
similar right, or (ii) any such indebtedness of ROC, such amount shall be held
in trust for the
CHAR1\1720393v5

--------------------------------------------------------------------------------



benefit of the Guaranteed Parties and shall forthwith be paid to the
Administrative Agent to be credited against the payment of ROC’s Obligations,
whether matured or unmatured, in accordance with the terms of the Loan
Documents.
8. Information. Each of the Guarantors assumes all responsibility for being and
keeping itself informed of ROC’s financial condition and assets, all other
circumstances bearing upon the risk of nonpayment of ROC’s Obligations and the
nature, scope and extent of the risks that such Guarantor assumes and incurs
hereunder, and agrees that none of the Administrative Agent or the other
Guaranteed Parties will have any duty to advise any of the Guarantors of
information known to it or any of them regarding such circumstances or risks.
9. Representations and Warranties; Taxes. Each of the Guarantors represents and
warrants as to itself that all representations and warranties relating to it
contained in the Credit Agreement or any other Loan Document are true and
correct in all material respects except for representations and warranties which
by their terms refer to an earlier date (in which case such representations and
warranties shall be true and correct in all material respects as of such earlier
date) and except for representations and warranties which are qualified by
materiality (in which case such representations and warranties shall be true and
correct). Each Guarantor agrees that the provisions of Section 2.15 of the
Credit Agreement shall apply equally to each Guarantor with respect to the
payments made by it hereunder.
10.  Termination. The Guarantees made by the Guarantors hereunder with respect
to the Obligations (i) shall terminate when all the Obligations except
contingent indemnification and reimbursement obligations, which pursuant to
Section 8.04(f) of the Credit Agreement shall survive the termination of the
Loan Documents and the payment in full of all obligations referred to in such
Section 8.04(f), have been indefeasibly paid in full and the Lenders have no
further commitment to lend under the Credit Agreement, and (ii) shall continue
to be effective or be reinstated, as the case may be, if at any time payment, or
any part thereof, of any Obligation is rescinded or must otherwise be restored
by any Guaranteed Party or any Guarantor upon the bankruptcy or reorganization
of ROC or any Guarantor or otherwise.
11. Binding Effect; Several Agreement; Assignments. Whenever in this Agreement
any of the parties hereto is referred to, such reference shall be deemed to
include the successors and assigns of such party; and all covenants, promises
and agreements by or on behalf of the Guarantors that are contained in this
Agreement shall bind and inure to the benefit of each party hereto and their
respective successors and assigns. This Agreement shall become effective as to
any Guarantor when a counterpart hereof executed on behalf of such Guarantor
shall have been delivered to the Administrative Agent and a counterpart hereof
shall have been executed on behalf of the Administrative Agent, and thereafter
this Agreement shall be binding upon, and inure to the benefit of such
Guarantor, the Administrative Agent and the other applicable Guaranteed Parties
and their respective successors and assigns, except that no Guarantor may assign
or otherwise transfer any of its rights or obligations hereunder or any interest
herein (except in connection with any transaction permitted by Section 5.03(c)
or Section 5.03(d) of the Credit Agreement) (and any such attempted assignment
or transfer by any party hereto shall be null and void). This Agreement shall be
construed as a separate agreement with respect to each
CHAR1\1720393v5

--------------------------------------------------------------------------------



Guarantor and may be amended, modified, supplemented, waived or released with
respect to any Guarantor without the approval of any other Guarantor and without
affecting the obligations of any other Guarantor hereunder.
12. Waivers; Amendment. (a) No failure or delay of the Administrative Agent in
exercising any power or right hereunder shall operate as a waiver thereof, nor
shall any single or partial exercise of any such right or power, or any
abandonment or discontinuance of steps to enforce such a right or power,
preclude any other or further exercise thereof or the exercise of any other
right or power. The rights and remedies of the Administrative Agent hereunder
and of the other Guaranteed Parties under the other Loan Documents are
cumulative and are not exclusive of any rights or remedies that they would
otherwise have. No waiver of any provision of this Agreement or consent to any
departure by any Guarantor therefrom shall in any event be effective unless the
same shall be permitted by paragraph (b) below, and then such waiver or consent
shall be effective only in the specific instance and for the purpose for which
given. No notice or demand on any Guarantor in any case shall entitle such
Guarantor to any other or further notice or demand in similar or other
circumstances.
        (b) Neither this Agreement nor any provision hereof may be waived,
amended or modified except pursuant to a written agreement entered into between
the Guarantors with respect to which such waiver, amendment or modification
relates and the Administrative Agent, with the prior written consent of the
Required Lenders (except as otherwise provided in the Credit Agreement).
13.  Governing Law. This Agreement and the other Loan Documents and any claims,
controversy, dispute or cause of action (whether in contract or tort or
otherwise) based upon, arising out of or relating to this Agreement or any other
Loan Document (except, as to any other Loan Document, as expressly set forth
therein) and the transactions contemplated hereby and thereby shall be governed
by, and construed in accordance with, the law of the State of New York.
14. Notices. All communications and notices hereunder shall be in writing and
given as provided in Section 8.02 of the Credit Agreement.
15. Survival of Agreement; Severability. (a) All covenants, agreements,
representations and warranties made by the Guarantors herein and in the
certificates or other instruments prepared or delivered in connection with or
pursuant to this Agreement or any other Loan Document shall be considered to
have been relied upon by the Administrative Agent and the other Guaranteed
Parties and shall survive the making by the Lenders of the 2020 Incremental Term
Loan Advances regardless of any investigation made by the Guaranteed Parties or
on their behalf, and shall continue in full force and effect as long as the
principal of or any accrued interest on any 2020 Incremental Term Loan Advance
or any other fee or amount payable under this Agreement or any other Loan
Document is outstanding and unpaid, or the 2020 Incremental Term Loan
Commitments have not been terminated.
(b) In the event any one or more of the provisions contained in this Agreement
or in any other Loan Document should be held invalid, illegal or unenforceable
in any respect, the validity,
CHAR1\1720393v5

--------------------------------------------------------------------------------



legality and enforceability of the remaining provisions contained herein and
therein shall not in any way be affected or impaired thereby (it being
understood that the invalidity of a particular provision in a particular
jurisdiction shall not in and of itself affect the validity of such provision in
any other jurisdiction). The parties shall endeavor in good-faith negotiations
to replace the invalid, illegal or unenforceable provisions with valid
provisions the economic effect of which comes as close as possible to that of
the invalid, illegal or unenforceable provisions.
16. Counterparts. This Agreement may be executed in counterparts, each of which
shall constitute an original, but all of which when taken together shall
constitute a single contract, and shall become effective as provided in Section
11. Delivery of an executed counterpart of a signature page of this Agreement by
facsimile or in electronic (i.e., “pdf” or “tif”) format shall be effective as
delivery of a manually executed counterpart of this Agreement.
17. Rules of Interpretation. The rules of interpretation specified in Article I
of the Credit Agreement shall be applicable to this Agreement.
18. Jurisdiction; Consent to Service of Process. (a) Each Guarantor irrevocably
and unconditionally agrees that it will not commence any action, litigation or
proceeding of any kind or description, whether in law or equity, whether in
contract or in tort or otherwise, against the Administrative Agent, any
Guaranteed Party, the Issuing Bank, or any Related Party of the foregoing in any
way relating to this Agreement or any other Loan Document or the transactions
relating hereto or thereto, in any forum other than the courts of the State of
New York sitting in the Borough of Manhattan, and of the United States District
Court of the Southern District of New York, and any appellate court from any
thereof, and each of the parties hereto irrevocably and unconditionally submits
to the jurisdiction of such courts and agrees that all claims in respect of any
such action, litigation or proceeding may be heard and determined in such New
York State court or, to the fullest extent permitted by applicable law, in such
federal court. Each of the parties hereto agrees that a final judgment in any
such action, litigation or proceeding shall be conclusive and may be enforced in
other jurisdictions by suit on the judgment or in any other manner provided by
law. Nothing in this Agreement or in any other Loan Document shall affect any
right that the Administrative Agent, any Guaranteed Party or the Issuing Bank
may otherwise have to bring any action or proceeding relating to this Agreement
or any other Loan Document against any Guarantor or such Person’s properties in
the courts of any jurisdiction.
        (b) Each Guarantor irrevocably and unconditionally waives, to the
fullest extent permitted by applicable law, any objection that it may now or
hereafter have to the laying of venue of any action or proceeding arising out of
or relating to this Agreement or any other Loan Document in any court referred
to in clause (a) of Section 18 of this Agreement. Each of the parties hereto
hereby irrevocably waives, to the fullest extent permitted by applicable law,
the defense of an inconvenient forum to the maintenance of such action or
proceeding in any such court.
        (c) Each party hereto irrevocably consents to service of process at the
address provided for notices in Section 14. Nothing in this Agreement will
affect the right of any party hereto to serve process in any other manner
permitted by applicable law.
CHAR1\1720393v5

--------------------------------------------------------------------------------



19. Waiver of Jury Trial. EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH
PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY
OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PERSON
WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER, AND
(B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER
INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG OTHER THINGS, THE
MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION 19.
20. Right of Setoff. If an Event of Default shall have occurred and be
continuing, each Guaranteed Party is hereby authorized at any time and from time
to time, to the fullest extent permitted by law, to set off and apply any and
all deposits (general or special, time or demand, provisional or final, in
whatever currency) at any time held, and other obligations (in whatever
currency) at any time owing, by such Guaranteed Party or any such Affiliate, to
or for the credit or the account of any Guarantor against any and all of the
obligations of such Guarantor now or hereafter existing under this Agreement or
any other Loan Document to such Guaranteed Party or their respective Affiliates,
irrespective of whether or not such Guaranteed Party or Affiliate shall have
made any demand under this Agreement or any other Loan Document and although
such obligations of such Guarantor may be contingent or unmatured or are owed to
a branch, office or Affiliate of such Guarantor different from the branch,
office or Affiliate holding such deposit or obligated on such indebtedness. The
rights of each Guaranteed Party and their respective Affiliates under this
Section 20 are in addition to other rights and remedies (including other rights
of set-off) that such Guaranteed Party or their respective Affiliates may have.
21. Keepwell. Each Borrower and each Qualified ECP Guarantor hereby jointly and
severally absolutely, unconditionally and irrevocably undertakes to provide such
funds or other support to each other Guarantor as may be needed by such
Guarantor from time to time to honor all of its obligations under this Agreement
and the other Loan Documents to which it is a party with respect to Hedge
Obligations that would, in the absence of the agreement in this Section 21,
otherwise constitute Excluded Hedge Obligations (but, in each case, only up to
the maximum amount of such liability that can be hereby incurred without
rendering such Borrowers’ and such Qualified ECP Guarantors’ obligations and
undertakings under this Section voidable under applicable law relating to
fraudulent conveyance or fraudulent transfer, and not for any greater amount).
The obligations and undertakings of the Borrowers and the Qualified ECP
Guarantors under this Section 21 shall remain in full force and effect until the
Revolving Credit Obligations and the Term Loan Obligations have been
indefeasibly paid and performed in full. The Borrowers and the Qualified ECP
Guarantors intend this Section 21 to constitute, and this Section 21 shall be
deemed to constitute, a guarantee of the obligations of, and a “keepwell,
CHAR1\1720393v5

--------------------------------------------------------------------------------



support, or other agreement” for the benefit of, each Guarantor for all purposes
of the Commodity Exchange Act.
[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]




CHAR1\1720393v5


--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as of
the day and year first above written.
GUARANTORS:    RAYONIER INC.
By      
Name:
Title:
RAYONIER TRS HOLDINGS INC.
By      
Name:
Title:




CHAR1\1720393v5

--------------------------------------------------------------------------------



COBANK, ACB, as Administrative Agent
By:       
Name:
Title:




CHAR1\1720393v5